Citation Nr: 0106656	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991 & Supp. 2000).


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1944 to March 1945.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board has added the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  

In March 1999, the RO issued a rating decision in which it 
denied entitlement to service connection for the cause of 
death; however, it also specified in its notice to the 
appellant that entitlement to section 1318 benefits was 
denied.  

The appellant submitted a notice of disagreement (NOD) in 
which she specifically disagreed with both the denial of 
service connection for the cause of death, and section 1318 
benefits.  With respect to section 1318, she contended that 
her husband was entitled to a 100 percent evaluation for ten 
years prior to his death.  

The RO issued a statement of the case (SOC) but did not 
include entitlement to section 1318 benefits as an issue.  It 
subsequently issued a rating decision denying entitlement to 
section 1318 DIC benefits in September 1999.  It also noted 
the law with respect to this issue.  

In December 1999 the appellant submitted her substantive 
appeal in which she noted her desire to appeal all issues 
listed in the SOC and in any supplemental statements of the 
case.  

The RO considers the September 1999 rating decision denying 
entitlement to section 1318 benefits to constitute a 
supplemental statement of the case (SSOC).  

This determination was issued after the initial denial of 
entitlement to section 1318 benefits, after the appellant 
specifically disagreed with its denial, and after the 
issuance of the SOC.  Therefore, her substantive appeal 
effectively appealed the issue of entitlement to section 1318 
benefits as well.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
It appears that not all of the provisions of this new law 
have been complied with.  In particular, the record shows 
that the RO sent a request for records to the Gov Roque B 
Ablan Sr. Medical Center, as authorized by the appellant.  No 
response and no records were received from this facility.  
Under the new law, if the RO is unable to obtain any of the 
relevant records sought, it shall notify the appellant that 
it has been unable to obtain such records by identifying the 
specific records not obtained, explaining the efforts used to 
obtain those records, and describing any further action to be 
taken with respect to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).  

It does not appear the RO ever notified the appellant that it 
had not received the abovementioned records.  On remand, the 
RO should attempt to obtain them again, and notify the 
appellant if it is unable to obtain them pursuant to the new 
law.  

The Board is also of the opinion that a VA medical opinion 
should be ordered in order to help clarify whether the cause 
of the veteran's death is related to military service.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  
After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should make another 
attempt to obtain records from Gov Roque 
B. Ablan Sr. Memorial Hospital.  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should request a 
VA medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his cause of death.  
The claims file, the criteria and a 
separate copy of this remand should be 
made available to and reviewed by the 
medical specialist in conjunction with 
the review of the records and the medical 
opinion report should be annotated in 
this regard.  
The medical specialist should review all 
evidence of record.  Based on the review 
of the evidence of record, the examiner 
should address the following medical 
issue:  

What is the degree of medical probability 
that the cause of the veteran's death was 
related to an injury or disease incurred 
in or aggravated by active service?  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinion report(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for the 
cause of the veteran's death and 
entitlement to dependency and indemnity 
compensation (DIC) pursuant to the 
provisions of 38 U.S.C. A. § 1318 (West 
1991 & Supp. 2000).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


